Substantially the same facts are pleaded in this case as in En-le-te-ke et al. v. W. A. Beasley et al., No. 19939, this day decided, 148 Okla. 255, 298 P. 611, except that the mother of the original allottee is still living. She claims an interest in the allotted lands of the allottee. From all the allegations of the petition it may be fairly inferred that she has conveyed whatever interest she inherited as mother of the deceased allottee. This being true, she thereby conveyed the entire fee and there was nothing for her to inherit from the brother of the deceased allottee.
It follows from what we have held in the En-le-te-ke Case that the judgment in this case should be, and the same is hereby affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., not participating.